Citation Nr: 1039126	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-36 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1961 to February 
1965.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 1997 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2010 for further development.  A review of the record shows that 
the RO has complied with all remand instructions by providing a 
VA examination and issuing a supplemental statement of the case.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran 
testified at an October 2009 hearing before the Board at the RO.  
A transcript is of record.

Additional evidence with a written waiver of preliminary RO 
review were both received in August 2010 by facsimile and in 
September 2010 by mail.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally related to 
his active duty service. 

2.  The Veteran's bilateral tinnitus is causally related to his 
active duty service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and for tinnitus.  
At the October 2009 hearing before the Board at the RO, the 
Veteran testified that he was exposed to aircraft and other heavy 
equipment that were being operated while working on the flight 
line at various times in service.  He also testified that he 
suffered tinnitus during service.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  When 
the Veteran was afforded a VA examination in June 2010, 
audiometric testing revealed auditory thresholds of greater than 
40 decibels for several of the relevant frequencies in each ear. 
Additionally, the speech recognition score using the Maryland CNC 
Test was less than 94 percent bilaterally.  Thus, one of the 
remaining questions is whether the Veteran's bilateral hearing 
loss is related to service.

Service treatment records are silent for any complaints of, 
treatments for, or diagnoses of hearing loss and tinnitus.  A 
December 1964 report of medical examination shows that clinical 
evaluation of the Veteran's ears was normal, and there were no 
indications of hearing loss or tinnitus.  On the authorized 
audiological evaluation in December 1964, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
10
30
LEFT
5
5
5
10
30

Post service treatment records show that the Veteran was first 
diagnosed with hearing loss by Victoria Brockhouse, D.O. in 
November 1989.  A private audiogram shows that that the Veteran 
had high frequency hearing loss bilaterally, when he was tested 
in December 1989, which is 24 years after service.  Thus, the one 
year presumption of service incurrence for sensorineural hearing 
loss is not for application.

Nevertheless, in a September 2007 letter, Kevin J. Donnelly, M.D. 
stated that after a thorough ear, nose and throat examination, 
and after a thorough review of the Veteran's audiogram, he had 
determined that the Veteran's sensorineural hearing loss and 
tinnitus are due to noise induced trauma while in active service.  
A September 2007 private audiological examination was attached, 
but the format of the private examination report did not allow 
for clear application of VA rating criteria for hearing loss.  
Specifically, no controlled speech discrimination test (Maryland 
Consonant-Vowel Nucleus-Consonant (CNC)) was conducted.  See 
38 C.F.R. § 4.85.  

With testimony as to noise exposure and tinnitus during service, 
a private medical opinion suggesting a nexus to service, and 
evidence suggesting current hearing loss and tinnitus, the Board 
remanded the Veteran's claim in March 2010 for a VA examination.

When the Veteran was afforded a VA examination in June 2010, he 
reported that he was exposed to jet aircraft launch and landing 
in the military, and that he did not wear hearing protection.  
After service, he was a truck driver for 22 to 23 years and 
worked without hearing protection.  He also engaged in hunting 
without the use of hearing protection.  The Veteran reported that 
his tinnitus interfered with sleep and that he had difficulty 
hearing speech.  

After interviewing and examining the Veteran, and after reviewing 
the Veteran's claims file, the VA examiner diagnosed bilateral 
sensorineural hearing loss and constant bilateral subjective 
tinnitus.  The VA examiner reported that the Veteran's hearing 
loss and tinnitus are symptoms of damage to the inner ear.  The 
VA examiner noted that high frequency hearing loss consistent 
with noise-induced hearing loss was evident at separation.  With 
the Veteran reported the onset of tinnitus in the early 1960's, 
the VA examiner found that the Veteran's tinnitus is most likely 
due to the same etiology as his hearing loss.  The VA examiner 
opined that at least some of the Veteran's hearing loss and 
tinnitus are as least as likely as not (50/50 probability) caused 
by or a result of military noise exposure/acoustic trauma.  The 
VA examiner did note that hearing loss had been progressive since 
separation, and it is likely/possible that other etiologies such 
as aging, high blood pressure, occupation and recreation noise 
exposure and usage of potentially ototoxic medication have 
contributed to the Veteran's hearing loss and tinnitus.  The VA 
examiner found that it would be speculative to allocate a degree 
of his hearing loss and tinnitus to each of these etiologies. 

In an August 2010 letter, Dr. Donnelly stated that the Veteran 
has a work history consistent with severe noise exposure in that 
he worked on the flight line while in service.  He said that when 
he examined the Veteran in September 2007 and August 2010, the 
Veteran exhibited sloping mild to severe sensorineural hearing 
loss with word discriminations in the 60's, 70's and low 80 
percentiles.  Dr. Donnelly opined that the Veteran sustained 
acoustic trauma while in active military service that has caused 
him to have sensorineural hearing loss and tinnitus in both ears.  
He concluded that it is more likely than not due to acoustic 
trauma that he experienced while on flight line. 

In light of the September 2007 and August 2010 letters from Dr. 
Donnelly linking the disabilities to in-service noise exposure, 
and the June 2010 VA examination report showing a 50 percent 
probability that bilateral hearing loss and tinnitus are due to 
in-service noise exposure, service connection for bilateral 
hearing loss and tinnitus is warranted.

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefit sought by the Veteran is being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that RO 
letters in October 2006, June 2009 and April 2010 informed the 
Veteran of the manner in which disability ratings and effective 
dates are assigned.  The RO will take such actions in the course 
of implementing this grant of service connection, and the Veteran 
may always file a timely notice of disagreement if he wishes to 
appeal from those downstream determinations. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
warranted.  Entitlement to service connection for tinnitus is 
warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


